16 N.J. 36 (1954)
106 A.2d 3
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RALPH INGENITO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted June 14, 1954.
Decided June 21, 1954.
*38 Mr. Ralph Ingenito, in propria persona.
Mr. Mitchell H. Cohen and Mr. Robert Burk Johnson for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.